Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferdous (US 20120110582 A1) in view of Cher (US 20150074469 A1) and further in view of Cepulis (US 20060236165 A1).
Regarding claim 1, Ferdous teaches 
An information handling system (IHS)(Fig 1; par 20 “FIG. 1 depicts an example operational environment for the various resource monitoring and estimating techniques of the presently described invention.”) comprising:
memory comprising two or more physical memory devices(fig 1:155a-155b; par 22 “and memory 155a,155b ”) and containing: a critical operation utility;(fig 1:134; par 21 “one or more applications 133 and 134 respectively.” Ferdous’s application is equivalent to applicant’s critical operation utility.)
a host processor subsystem communicatively coupled to the memory and which is capable of executing the critical operation utility(fig 1: 150; par 21 “Each of the general purpose computer 140 and the supercomputer 150 provide an executable platform for instances of the one or more applications 133 and 134 respectively.”); and
a Management Controller communicatively coupled to the memory(fig 1:140, 170; par 23 Ferdous teaches a PC 140 which includes a resource monitor 170 which monitors the various memories in the cluster. The PC acts as the management controller), the Management Controller comprising Management Controller memory having (i) a predicted power operation (PPO) software sensor stored therein(fig 1:170 “resource monitor”; par 23) and (ii) a service processor that executes a PPO utility(fig 1: 140, 142a, 133; par 23 “As a further detail of one configuration of general purpose computer 140, this system may include processing hardware 141 including CPUs 142a, 142b and memory 143, and storage disk 144.” ) to enable the IHS to: 
monitor health data from the two or more physical memory devices; (fig 1:170, 155a,155b; par 22 multiple “memory 155a, 155b”; par 23 “resource monitor 170”  )
based on the health data comprising a utilization rate of at least one physical memory device exceeding a threshold(par 26 “According to the benchmarks of the system and the performance requirements and measurements of a certain application on the system, the resource consumption rate for an application which is required to process the input 112 may be req)-Resource used at time t. If (x>Resource available at time t) then appropriate action may be taken.” resource consumption rate compared to total available system resources is equivalent to applicant’s utilization rate;), determine that a node has failed due to a failure of at least one of the two or more physical memory devices(par 35 Ferdous teaches monitoring system resources and determining if the resources needed are sufficient for the job to continue.  ); and
in response to determining that the node has failed, update information contained in the PPO software sensor to indicate node failure to prevent the host processor subsystem from executing the critical operations utility.(fig 2:240,250; par 34 “The scheduler then provides the job to the appropriate processing system based on the resource requirements of the job and the capabilities of the system as in step 250. At this point, the job has been submitted and will begin execution on the computer system. One variation is that the scheduler may pause the execution of the job until resources become available, such as for a preferred job or computer system.”)
wherein the PPO software sensor is accessible to the host processor subsystem and the host processor subsystem automatically checks current information stored within the PPO software sensor prior to initiating execution of the critical operation utility(par 38 "Once the interval time period elapses, the future resource requirements for the remainder of the job may be computed as in step 350, and the current resource availability for the computing system may be probed and verified as in step 360. ")


On the other hand, Cher teaches 
determine that a power down operation of the host processor subsystem is predicted due to a predicted failure of at least one physical memory device.(Cher par 3 “In high performance computing (HPC), uncorrected errors in the main memory ("memory") of the computer are one of the main reasons HPC systems crash or fail.” Cher’s “crash or fail” is equivalent to applicant’s power down. fig 2:204; par 36 “This calculation may involve, in some embodiments, determining a fault prediction function that relates the sensor data, such as memory performance patterns, power and temperature variations, and aging indicators, to the probability of a memory failure occurring in a specified memory area as a function of time.”)
in response to determining that the power down operation is predicted, update information contained in the PPO software sensor to indicate scheduling of the predicted power down;(fig 1:124; par 34 “when the threshold calculated by the threshold module 120 is exceeded ( or otherwise crossed), the health tracking module 116, in some instances, generates one or more signals 124 indicative of an imminent memory failure for the memory 110 as a whole, or a particular segment thereof.”)
wherein the PPO software sensor is accessible to the host processor subsystem(fig 2:202; par 35 “In one or more embodiments, the health tracking module 116 polls the sensors 108, at a particular time or during prescribed (e.g., regular or irregular) intervals, to obtain the data. Data obtained by the sensors 108 is sent to the health tracking module 116 for further processing.” Par 28 “The module accesses hardware-specific health indicators (e.g., sensors)  and the host processor subsystem automatically checks current information stored within the PPO software sensor prior to initiating execution of the critical operation utility(fig 2:202; par 35 "With reference to FIG. 2, in step 202, data concerning one or more conditions of the memory 110 is collected. The data may be collected by the sensors 108, as previously described in connection with FIG. 1. In one or more embodiments, the data may be obtained in real-time. Conditions surrounding the memory 110 and health indicators ( e.g., parameters measured by a NTBI sensor, or other sensors, as described in the table further below) are accessed or polled, via the sensors 108, at prescribed times and/or during prescribed time intervals, through the monitoring interface 106. The frequency with which data regarding memory conditions is obtained may be controlled as a function of how often variations in a corrected error rate per a corrected error rate module 109 or conditions relating to the memory 110 and/or system 100 change; for example, changes due to power efficiency optimization, etc., although other suitable changes may also apply. ").
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ferdous to incorporate the prediction of memory errors of Cher.
One of ordinary skill in the art at the time of filing would have been motivated to make the combination because Cher solves “one of the main reasons HPC systems crash or fail”, “uncorrected errors in the main memory ("memory") of the computer” (Cher par 3). Cher teaches warning the system when memory is likely to fail. Ferdous is also trying to prevent HPC 
However, Ferdous and Cher do not specifically teach using a baseboard management controller (BMC) to handle the cluster. 
On the other hand, Cepulis teaches 
a baseboard management controller (BMC) (fig2:220; par 34 “A baseboard management controller (BMC) facilitates performing power and reset management, again without requiring operating system operation and participation. A BMC may participate in managing system health and thus may include event logging and reporting capabilities.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ferdous and Cher to incorporate the baseboard management controller (BMC) of Cepulis.
One of ordinary skill in the art would have been motivated to make the combination because both Ferdous and Cher demonstrate a need for a solution for the issue of improving response times and lowering overhead by using a using a simpler and more streamlined controller than a full PC, and Cepulis provides a known method to solve that problem in a similar environment. Cepulis provides “A baseboard management controller (BMC) facilitates performing power and reset management, again without requiring operating system operation 

Regarding claim 2, Ferdous, Cher, and Cepulis teaches
The IHS of claim 1, wherein the host processor subsystem:
Cher further teaches
determines whether the PPO software sensor contains information that indicates that a power down operation is predicted;( par 3 “In high performance computing (HPC), uncorrected errors in the main memory ("memory") of the computer are one of the main reasons HPC systems crash or fail.” Cher’s “crash or fail” is equivalent to applicant’s power down, as memory faults cause the HPC system to issue a power down command in response. fig 2:204; par 36 “This calculation may involve, in some embodiments, determining a fault prediction function that relates the sensor data, such as memory performance patterns, power and temperature variations, and aging indicators, to the probability of a memory failure occurring in a specified memory area as a function of time.) 
in response to determining that the PPO software sensor contains the information that indicates that the power down is predicted, alerts the critical operations utility(par 45 “With continued reference to FIGS. 1 and 2, in step 208, a notification signal 124 is generated when the memory failure probability, calculated in step 204, exceeds the failure probability threshold, calculated by the threshold calculation module 120 (step 206), to indicate an .
Ferdous further teaches
in response to determining that the PPO software sensor contains the information that indicates that a resource shortage is predicted, prevents execution of the critical operations utility.( fig 2:240,250; par 34 “The scheduler then provides the job to the appropriate processing system based on the resource requirements of the job and the capabilities of the system as in step 250. At this point, the job has been submitted and will begin execution on the computer system. One variation is that the scheduler may pause the execution of the job until resources become available, such as for a preferred job or computer system.)

Regarding claim 3, Ferdous, Cher, and Cepulis teaches
The IHS of claim 2, 
Ferdous further teaches
wherein the critical operation utility supports one of a single-tasked cluster operation(par 13 Ferdous teaches applications running on computing systems/cluster, which  and a virtual machine (VM).(fig 1:151 par 22 “the supercomputer 150 may be comprised of a plurality of I/0 nodes 152 and compute nodes 151, with the illustrated compute nodes 153a, 153b each containing multiple CPUs 154a, 154b, 154c, 154d ... Those skilled in the art would recognize that similar configurations of a computing cluster or grid may be substituted for the depicted supercomputer.” One of ordinary skill in the art would recognize that both virtual machines and physical machines would fit Ferdous’ definition of “compute nodes 151” as they are functionally the same in this case.).

Regarding claim 4, Ferdous, Cher, and Cepulis teaches
The IHS of claim 1, 
Cher further teaches 
wherein, the health data from the two or more physical memory devices further comprises one or more of: (i) an input/output (I/0) transfer rate;(par 43 “Each failure type is described as a function of the set of parameters indicated in the table, where a represents the aging indicator, ..., read represents read cycles, and write represents write cycles.” Cher’s read and write cycles are equivalent to applicant’s input/output transfer rate.) 

Regarding claim 5, Ferdous, Cher, and Cepulis teaches
The IHS of claim 1,
Ferdous further teaches 
further comprising a network interface(fig 1: 130, 170; par 20 “The computing system 110 communicates to one or more interfaces 130 via network 120”; par 32 ”a real time resource monitor 170 may be used to probe the executing computing system at regular intervals and verify resource availability for the job.”), wherein:
the two or more physical memory devices comprise network storage devices(fig 1:155a-155b; par 22 “and memory 155a,155b) communicatively coupled to the IHS via the network interface(fig 1:170;par 32 ”a real time resource monitor 170 may be used to probe the executing computing system at regular intervals and verify resource availability for the job.”); and
the PC comprises a remote access controller (RAC) service module comprising:
embedded memory containing the power operation utility;(fig 1:143; par 22 “As a further detail of one configuration of general purpose computer 140, this system may include processing hardware 141 including CPUs 142a, 142b and memory 143, and storage disk 144.”)
a communication interface communicatively coupled to the network interface;( fig 1:170;par 32 ”a real time resource monitor 170 may be used to probe the executing computing system at regular intervals and verify resource availability for the job.”)
a RAC service manager contained in the memory and executed by the host processor subsystem of the IHS to access and modify the information contained in the PPO software sensor;(fig 1:160; par 25 “To accomplish this estimation, in one embodiment the resource estimation component 160 runs or otherwise obtains a series of application-specific benchmarks against the computing hardware.”) and
a RAC communicatively coupled to the memory, the embedded memory, and the communication interface, the RAC comprising the service processor which executes the power operation utility that enables the RAC service module to receive the health data via a network interface of the IHS.(fig 1:160; par 25 “To accomplish this estimation, in one embodiment the resource estimation component 160 runs or otherwise obtains a series of application-specific benchmarks against the computing hardware.” The resource estimator is connected both to the memory being monitored (fig1:155a-155b) and the memory running the RAC program(fig1:143))
However, Ferdous does not teach using a baseboard management controller (BMC) to handle the cluster. 
On the other hand, Cepulis teaches 
a baseboard management controller (BMC) (fig2:220; par 34 “A baseboard management controller (BMC) facilitates performing power and reset management, again without requiring operating system operation and participation. A BMC may participate in managing system health and thus may include event logging and reporting capabilities.”)

Regarding claim 6, Ferdous, Cher, and Cepulis teaches
The IHS of claim 1,
Cher further teaches
wherein a selected one of the host processor subsystem and the service processor(fig 1: 116; par 34 the health tracking module is equivalent to applicant’s service processor and host processor subsystem.):
determines a type of selected one of the two of more physical memory devices(fig 1:116,113; par 34 “The health tracking module 116, in this embodiment, also includes a failure probability calculation module 113, which is adapted to receive information from one or more hardware components 102, such as from the sensors 108, and/or from one or more software components 104” Cher teaches receiving information from hardware components which includes applicant’s memory type data. );
accesses a threshold rate in a lookup table (LUT) that is based on the type of the selected one of the two or more physical memory devices and that corresponds to a predictable rate of failure;(fig 1:116,120,118,114; par 34 “The health tracking module 116, in this embodiment, further includes a failure probability threshold module 120 which is adapted to receive information from one or more failure models 118 and notification preferences 114 to calculate a failure probability threshold as a function of the received information.” Cher’s failure models are equivalent to applicant’s lookup table.) and 
compares the health data to the threshold rate to determine whether the selected one of the two or more physical memory devices is predicted to fail. (fig 1:116,120,118,114; par 34 “The health tracking module 116, in this embodiment, further includes a failure probability threshold module 120 which is adapted to receive information from one or more failure models 118 and notification preferences 114 to calculate a failure probability threshold as a function of the received information.” Cher’s notification preferences contain threshold values which are equivalent to applicant’s threshold rates.)

Regarding claim 7, Ferdous teaches
A Management Controller of an information handling system (IHS),(Fig 1; par 20 “FIG. 1 depicts an example operational environment for the various resource monitoring and estimating techniques of the presently described invention.”) the Management Controller comprising:
a communication interface communicatively coupled to memory of the IHS(fig 1:140, 170; par 23 Ferdous teaches a PC 140 which includes a resource monitor 170 which monitors the various memories in the cluster. The PC acts as the management controller/IHS); and
a service processor communicatively coupled to the communication interface and that executes a predicted power operation (PPO) utility(fig 1: 150; par 21 “Each of the general purpose computer 140 and the supercomputer 150 provide an executable platform for instances of the one or more applications 133 and 134 respectively.”) to enable the Management Controller to:
monitor health data from two or more physical memory devices of the memory of the IHS( fig 1:140, 170; par 23 Ferdous teaches a PC 140 which includes a resource monitor 170 which monitors the various memories in the cluster. The PC acts as the management controller/IHS), at least one of the two or more physical memory devices comprising a critical operation utility (fig 2:370; par 39 “In step 350, the future resource requirements are determined from a derivation of the total resource requirements of the job, and the actual resource consumption of the job measured at the present point in time. These future resource requirements are compared in step 370 to the current resource levels of the computing system. If the future resource requirements are greater than the available current resource levels as in  ;
based on the health data comprising a utilization rate of at least one physical memory device exceeding a threshold(par 26 “According to the benchmarks of the system and the performance requirements and measurements of a certain application on the system, the resource consumption rate for an application which is required to process the input 112 may be determined.”; par 36 “The following formula for calculating future resources may be computed at a regular interval as follows: x=Resource required (Rreq)-Resource used at time t. If (x>Resource available at time t) then appropriate action may be taken.” resource consumption rate compared to total available system resources is equivalent to applicant’s utilization rate;), determine that a node has failed due to a failure of at least one of the two or more physical memory devices;(par 35 Ferdous teaches monitoring system resources and determining if the resources needed are sufficient for the job to continue.) and
in response to determining that the node has failed, update information contained in a PPO software sensor contained in Management Controller memory to contain information that indicates node failure prevent the host processor subsystem from executing the critical operation utility contained in the memory;( fig 2:240,250; par 34 “The scheduler then provides the job to the appropriate processing system based on the resource requirements of the job and the capabilities of the system as in step 250. At this point, the job has been submitted and will begin execution on the computer system. One variation is that the scheduler may pause the execution of the job until resources become available, such as for a preferred job or computer system.”)
wherein the PPO software sensor is accessible to the host processor subsystem and the host processor subsystem automatically checks current information stored within the PPO software sensor prior to initiating execution of the critical operation utility(par 38 "Once the interval time period elapses, the future resource requirements for the remainder of the job may be computed as in step 350, and the current resource availability for the computing system may be probed and verified as in step 360. ")

However, Ferdous does not specifically teach predicting memory failures or that memory failures will result in powering down. 
On the other hand, Cher teaches 
determine that a power down operation of a host processor subsystem is predicted due to a predicted failure of at least one of the two or more physical memory devices.(Cher par 3 “In high performance computing (HPC), uncorrected errors in the main memory ("memory") of the computer are one of the main reasons HPC systems crash or fail.” Cher’s “crash or fail” is equivalent to applicant’s power down. fig 2:204; par 36 “This calculation may involve, in some embodiments, determining a fault prediction function that relates the sensor data, such as memory performance patterns, power and temperature variations, and aging indicators, to the probability of a memory failure occurring in a specified memory area as a function of time.”)
in response to determining that the power down operation is predicted, update information contained in a PPO software sensor contained in Management Controller memory to contain information that indicates the predicted power down operation(fig 1:124; 
wherein the PPO software sensor is accessible to the host processor subsystem(fig 2:202; par 35 “In one or more embodiments, the health tracking module 116 polls the sensors 108, at a particular time or during prescribed (e.g., regular or irregular) intervals, to obtain the data. Data obtained by the sensors 108 is sent to the health tracking module 116 for further processing.”) and the host processor subsystem automatically checks current information stored within the PPO software sensor prior to initiating execution of the critical operation utility(fig 2:202; par 35 "With reference to FIG. 2, in step 202, data concerning one or more conditions of the memory 110 is collected. The data may be collected by the sensors 108, as previously described in connection with FIG. 1. In one or more embodiments, the data may be obtained in real-time. Conditions surrounding the memory 110 and health indicators ( e.g., parameters measured by a NTBI sensor, or other sensors, as described in the table further below) are accessed or polled, via the sensors 108, at prescribed times and/or during prescribed time intervals, through the monitoring interface 106. The frequency with which data regarding memory conditions is obtained may be controlled as a function of how often variations in a corrected error rate per a corrected error rate module 109 or conditions relating to the memory 110 and/or system 100 change; for example, changes due to power efficiency optimization, etc., although other suitable changes may also apply. ").

One of ordinary skill in the art at the time of filing would have been motivated to make the combination because Cher solves “one of the main reasons HPC systems crash or fail”, “uncorrected errors in the main memory ("memory") of the computer” (Cher par 3). Cher teaches warning the system when memory is likely to fail. Ferdous is also trying to prevent HPC system failures by predicting if resources, including memory and hard drive space, will be available. (Ferdous par 4 “This resource monitor may operate to predict the lack of adequate system resources on computing systems needed to execute the job, such as inadequate hard drive space, memory or CPU capabilities, and the like.”) . Cher’s teaching of predicting if resources will be unavailable is valuable to Ferdous’s system of predicting if resources will be available.
However, Ferdous and Cher do not specifically teach using a baseboard management controller (BMC) to handle the cluster. 
On the other hand, Cepulis teaches 
a baseboard management controller (BMC) (fig2:220; par 34 “A baseboard management controller (BMC) facilitates performing power and reset management, again without requiring operating system operation and participation. A BMC may participate in managing system health and thus may include event logging and reporting capabilities.”)
 of Cepulis.
One of ordinary skill in the art would have been motivated to make the combination because Ferdous and Cher demonstrate a need for a solution for the issue of improving response times and lowering overhead by using a using a simpler and more streamlined controller than a full PC, and Cepulis provides a known method to solve that problem in a similar environment. Cepulis provides “A baseboard management controller (BMC) facilitates performing power and reset management, again without requiring operating system operation and participation. A BMC may participate in managing system health and thus may include event logging and reporting capabilities.” (Cepulis par 34). Both Cepulis and Cher teach memory-monitoring systems that try to predict if memory will likely fail soon, and take some action on that information.
Regarding claim 8, it is the BMC of claim 3 and is rejected for the same reasons.
Regarding claim 9, it is the BMC of claim 4 and is rejected for the same reasons.
Regarding claim 10, it is the BMC of claim 5 and is rejected for the same reasons.
Regarding claim 11, it is the BMC of claim 6 and is rejected for the same reasons.
Regarding claim 12, it is the method of claim 1 and is rejected for the same reasons.
Regarding claim 13, it is the method of claim 2 and is rejected for the same reasons.
Regarding claim 14, it is the method of claim 3 and is rejected for the same reasons.
Regarding claim 15, it is the method of claim 4 and is rejected for the same reasons.
Regarding claim 16, Ferdous, Cher, and Cepulis teaches The method of claim 12

wherein monitoring the health data comprises communicating via a network interface (fig 1: 130, 170; par 20 “The computing system 110 communicates to one or more interfaces 130 via network 120”; par 32 ”a real time resource monitor 170 may be used to probe the executing computing system at regular intervals and verify resource availability for the job.”) with network storage devices (fig 1:156,157a-157b; par 22 “Likewise, the supercomputer 150 may be comprised of a plurality of I/0 nodes 152 and compute nodes 151, with the illustrated compute nodes 153a, 153b … and memory 155a, 155b, and interfaced to a storage volume 156 maintained on storage disks 157 a, 157b.”).
Regarding claim 17, it is the method of claim 6 and is rejected for the same reasons.

Regarding claim 18, Ferdous, Cher, and Cepulis teaches
The IHS of claim 5, 
Cher further teaches 
wherein the RAC identifies a particular dual inline memory module (DIMM)(par 41 “In some instances, examples of systems of multiple components include a dual in-line memory module (DIMM), memory ranks and banks, or memory domain covered by a particular interconnect or memory controller.”) as predicted for failure based on a usage level being above a threshold(fig 2:206; par 44 “the notification preferences or settings 114 used in the threshold calculation (step 206 in FIG. 2) include an indication of an action time window or an indication of an accuracy of the predicted imminent memory failure notification.” Par 43 explains that read and write cycles are some of the monitored parameters, which is usage.).


Regarding claim 20, Ferdous, Cher, and Cepulis teaches
The IHS of claim I, 
Cher further teaches
wherein the predicted failure is based on at least one of: (i) trends in detected error rates in data communication or storage; (ii) detection of an abnormally high temperature that is either being caused by a hardware fault or will result in failure to other computing components(par 28 “The method includes monitoring corrected error rates, memory and conditions surrounding the memory, such as, for example, power, thermal and aging variations.” par 43 "Each failure type is described as a function of the set of parameters indicated in the table, where a represents the aging indicator, T represents absolute temperature, 1'v represents threshold voltage variation, V represents voltage, J represents current density, read represents read cycles, and write represents write cycles. The expanded functions are those indicated in the models/tests column, for which constants are determined for specific hardware through empirical modeling. "  ).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ferdous (US 20120110582 A1), Cher (US 20150074469 A1) ,and Cepulis (US 20060236165 A1), in view of Kirubanandam(US 20150309826 A1).
Regarding claim 19, Ferdous, Cher, and Cepulis teaches
The IHS of claim 1, 
Ferdous further teaches
wherein a server passes information to the host processing subsystem about any identified critical states of hardware that could cause a resource shortage and the host processing subsystem postpones tasks that would require more resources than predicted available resources during the time the proposed task would run. (par 4 "The estimator analyzes and returns a set of resource requirements relative to an estimated schedule for the job, such as how much disk space it will require over the entire lifespan of the job. The estimator then predicts the amount of time that will take to complete this jobs. The job can then be submitted or redirected to the appropriate computing system that meets the resource requirements, or other appropriate action may be taken in connection with the user to ensure that certain failure will not occur. " Although Ferdous does not disclose the specific task of powering up VMs, Ferdous teaches redirecting/postponing any task that would require more resources than predicted available resources during the time the proposed task would run.).
However, Ferdous does not specifically disclose shutdowns.
On the other hand, Cher teaches,
wherein a server passes information to the host processing subsystem about any identified critical states of hardware that could cause a shutdown and the host processing subsystem raises alerts about high latency tasks(par 44 “the notification preferences or settings 114 used in the threshold calculation (step 206 in fig 2) include an indication of an action time window or an indication of an accuracy of the predicted imminent memory failure notification. In some embodiments, the indication may be user selectable. The indication of an action time window implies an expected accuracy, and vice versa. Threshold calculation based on accuracy relies on a reliability function, R(t), for memory area A, which determines the  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ferdous to incorporate the shutdowns of Cher for the same reasons as in claim 1.  
However, neither Ferdous nor Cher specifically disclose virtural machines.
On the other hand, Kirubanandam teaches,
An IHS where proposed new virtural machine requirements are compared with current and future predicted resources(fig 3; par 4 “a computer system for supporting a change in state within a cluster of host computers is disclosed. The computer system includes at least one host computing device, the host computing device including a processor and memory for running instantiated virtual machines, and a virtual machine management system configured to adjust the configuration of host computing devices in response to a failed present check or future check.”), wherein a server passes information to the host processing subsystem about any identified critical states of hardware that could cause a shutdown(fig 3:310,302; par 34 “In an embodiment, if the configuration of the maximum number of host failures is set for a maximum of 1 host failure, then the admission control process will be limited to calculations where, at most, only 1 host has failed.”) and the host processing subsystem postpones the high latency task including of powering up virtual machines (VMs)(fig 3:310,312; par 48 “Returning to FIG. 3, at decision point 312, if the ratio of entitlement after the change in state and after the predetermined change in state does not violate the predefined criteria, then the future check passes and, at block 316, in the results phase 314, the new VM is allowed to power on. However, if the present check or the future check fails, then the new VM may not be powered on in the results phase.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ferdous, Cher, Cepulis to incorporate the virtural machines of Kirubanandam.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Ferdous, Cher, Cepulis -- a need for a solution for the issue of redirecting/postponing a task that would require more resources than predicted available resources during the time the proposed task would run.(Ferdous par 4 ” This resource monitor may operate to predict the lack of adequate system resources on computing systems needed to execute the job, such as inadequate hard drive space, memory or CPU capabilities, and the like.”) -- with Kirubanandam providing a known method to solve a similar problem. Kirubanandam provides “In accordance with an embodiment of the invention, when a change in state within a cluster of host computers that run virtual machines is identified ( e.g., contemplated or attempted by a user or occurs on its own), a determination is made as to whether historical demand of at least one virtual machine in the cluster can be met by resources available in the cluster of host computers (e.g., referred to as a "present check") and a determination is made as to whether predefined criteria for available resources within the cluster of host computers can still be maintained after at least one different predefined change in state ( e.g., referred to as a "future check").”. (Kirubanandam par 31) 

Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive.
With respect to the independent claims, the applicant has argued that the combination of Ferdous, Cher, and Cepulis does not teach the limitation “based on the health data comprising a utilization rate of at least one physical memory device exceeding a threshold”. The examiner respectfully disagrees. Ferdous teaches, in the cited par 26 “According to the benchmarks of the system and the performance requirements and measurements of a certain application on the system, the resource consumption rate for an application which is required to process the input 112 may be determined.”; par 36 “The following formula for calculating future resources may be computed at a regular interval as follows: x=Resource required (Rreq)-Resource used at time t. If (x>Resource available at time t) then appropriate action may be taken.” resource consumption rate compared to total available system resources is equivalent to applicant’s utilization rate; The examiner interprets this as “based on the health data comprising a utilization rate of at least one physical memory device exceeding a threshold”.  
With respect to the independent claims, the applicant has further argued that the combination of Ferdous, Cher, and Cepulis does not teach the limitations: “and the host processing subsystem postpones the high latency task of powering up virtual machines (VMs)”. The examiner respectfully disagrees. Ferdous teaches, in the cited par 4 "The estimator analyzes and returns a set of resource requirements relative to an estimated schedule for the job, such as how much disk space it will require over the entire lifespan of the job. The estimator then predicts the amount of time that will take to complete this jobs. The job can .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190163392 A1 - Leggette - predicting memory failures - determines actions to take when failure is predicted.
US 9684460 B1 - Colgrove - halts all long-running operations when storage device is running slower.
US 20130179624 A1 - Lambert - has a BMC. Tracks and manages memory wear
US 20100169031 A1 - Dishman - power failure detection and warning system.
US 20140089743 A1 – Meir – power shutdown prediction based on health data.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113